688 N.W.2d 93 (2004)
SIKH SOCIETY OF MICHIGAN, INC.
v.
SINGH.
125850.
Supreme Court of Michigan.
October 28, 2004.
SC: 125850. COA: 244311.
On order of the Court, the application for leave to appeal the February 19, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion of appellant's counsel to withdraw is DENIED as moot.
WEAVER, TAYLOR and MARKMAN, JJ., would grant leave to appeal.